Citation Nr: 0010942	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The record reflects that the appellant served on active duty 
from April 1988 to December 1990, and from January 31 to 
February 8, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
appellant's claim for service connection for depression.

The case was previously before the Board in July 1998, when 
it was remanded to the RO to search for additional medical 
records.  For the reasons indicated below, the Board must 
remand this matter for a second time.


REMAND

The veteran contends that she is entitled to service 
connection for an acquired psychiatric disorder.  
Specifically, she alleges the onset of depression during her 
active duty service or within the first post service year.

Following the Board's remand in July 1998, the veteran's 
claims folder was misplaced.  A rebuilt claims folder was 
then established by the RO.  Although the RO has attempted to 
retrieve these misplaced records, many of the veteran's 
inservice and post service medical records remain missing.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of her case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertaining to her claim under the provisions 
of 38 U.S.C.A. § 5107(a) in a case where service medical 
records are presumed destroyed or lost includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see Hayre v. West, 188 
F.3d 1327, 1332 (1999) ("[I]nherent in the duty to assist is 
a requirement for the Secretary to notify the claimant if the 
VA is unable to obtain pertinent SMRs specifically requested 
by the veteran so that the claimant may know the basis for 
the denial of his or her claim; may independently attempt to 
obtain the SMRs; may submit alternative evidence and/or 
timely appeal.").

Given the fact that the veteran's complete claims file was 
lost during the pendency of this appeal, including her 
inservice and post service medical treatment records, while 
such file was in the custody of VA, it is appropriate that 
the RO make a more thorough attempt to locate as many of the 
missing documents and other pertinent records, as possible.  
While the veteran is not responsible for the missing claims 
file, her assistance in rebuilding the record is essential as 
well.  On this point, the Board notes in this regard that the 
duty to assist is not a one-way street.  If a claimant wishes 
help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, and while the Board sincerely regrets the delay, 
further appellate consideration must be deferred and the case 
REMANDED to the RO for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine whether there are any copies of 
the veteran's service medical or service 
personnel records available.  These 
records should be requested in order to 
replace those records currently missing 
from the claims folder.

2.  The RO should notify the veteran that 
her entire claims folder has been lost 
and rebuilt during the pendency of this 
appeal, and therefore, she should be 
provided the opportunity to supplement 
the record by providing copies of any 
pertinent service records, medical 
records, letters, documents, or 
communications of any sort, which are 
pertinent to her claim that she may 
possess herself.  In addition, the RO 
should notify the veteran that she may 
submit any additional evidence, including 
records of recent treatment, and any 
argument in support of her claim, to 
include her right to a hearing.

3.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's post service treatment records 
and associate them with the claims 
folder.  This should include any VA 
outpatient treatment records and VA 
examinations, to include the examination 
report previously identified by the RO to 
have taken place in June 1997 at the 
Jackson-VA Medical Center.

4.  If any of the evidence requested 
above is unobtainable, the RO should so 
indicate for the record. Any further 
indicated action, including scheduling a 
physical examination because of the 
evidence received pursuant to the 
development above if appropriate, should 
be undertaken.

5.  After an effort has been made to 
locate all pertinent documents, the RO 
should once again readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include depression.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish her and her 
representative with a supplemental 
statement of the case.

Thereafter, the veteran and her representative, if any, 
should be given the opportunity to respond. The case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to accord due 
process of law and further develop the record.  No action is 
required of the veteran until she receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


